Citation Nr: 0423993	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  01-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Whether the veteran submitted an adequate substantive 
appeal concerning the claim of entitlement to service 
connection for a sexually transmitted disease, partial 
hysterectomy secondary to sexually transmitted disease and 
loss of a creative organ.  

3.  Whether the veteran submitted an adequate substantive 
appeal concerning the claim of entitlement to service 
connection for chronic fatigue syndrome.  

4.  Whether the veteran submitted an adequate substantive 
appeal concerning the claim of entitlement to service 
connection for a back disorder.  

5.  Whether the veteran submitted an adequate substantive 
appeal concerning the claim of entitlement to service 
connection for light headedness.  






REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from May 1977 to September 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1998 and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In June 2004, the Board 
sent the veteran a letter in order to clarify which issues 
she was seeking to appeal and to inform her of the 
requirements of submitting a timely substantive appeal.  She 
responded in August 2004 that she was intending to appeal all 
five issues to the Board.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  




FINDINGS OF FACT

1.  In May 1998, the RO denied service connection for a 
sexually transmitted disease, partial hysterectomy secondary 
to sexually transmitted disease and loss of a creative organ; 
chronic fatigue syndrome; a back disorder; and light 
headedness.  The veteran was advised of her appellate rights.

2.  After the RO received a timely notice of disagreement as 
to all five issues on May 7, 1999, the RO issued the veteran 
a statement of the case on all the issues on October 24, 
2000.  

3.  A VA Form 9, substantive appeal as to only the PTSD claim 
was received on April 2, 2001.  

4.  On March 6, 2001, a supplemental statement of the case 
(SSOC) concerning the claims for service connection for PTSD 
and a back disorder was issued.  On March 29, 2002, another 
VA Form 9 was received which only addressed the issue of 
service connection for PTSD.  

5.  There is no record of a VA Form 9, or a statement filed 
in lieu thereof, timely filed for the issues of service 
connection for a sexually transmitted disease, partial 
hysterectomy secondary to sexually transmitted disease and 
loss of a creative organ; chronic fatigue syndrome; a back 
disorder; and light headedness, and no request for an 
extension of the 60-day period for filing a substantive 
appeal dated prior to the expiration of the time limit for 
filing the substantive appeal.  


CONCLUSION OF LAW

A timely substantive appeal was not filed to the May 1998, 
rating decision that denied service connection for a sexually 
transmitted disease, partial hysterectomy secondary to 
sexually transmitted disease and loss of a creative organ; 
chronic fatigue syndrome; a back disorder; and light 
headedness.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, and 20.302(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

VA satisfied any applicable VCAA duty to inform in this 
matter of timeliness by means of a letter to the veteran from 
the Board dated in June 2004.  By means of this document, the 
veteran was told of the requirements of a timely appeal, and 
of her and VA's respective duties, and she was essentially 
asked to provide any information in her possession relevant 
to the claims.  This letter was sent to clarify whether the 
Board had jurisdictional authority to address the claims of 
service connection for a sexually transmitted disease, 
partial hysterectomy secondary to sexually transmitted 
disease and loss of a creative organ; chronic fatigue 
syndrome; a back disorder; and light headedness.  
Specifically, the letter sought to clarify whether the 
veteran wished to proceed with the adjudication of these 
issues.  The letter contains an explanation that the Board 
intended to address the jurisdictional issue of whether an 
adequate and timely substantive appeal was submitted as to 
the issues other than PTSD.  The veteran's response was that 
all five issues should be considered by the Board.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Because, however, the facts are not dispositive of 
the issue, no amount of development would allow the veteran 
to prevail.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefits flowing to the 
veteran are to be avoided).  When drafting the VCAA, Congress 
observed that it was important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there was no reasonable possibility that the assistance would 
substantiate the claim.  For example, wartime service is a 
statutory requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service sought 
pension, no level of assistance would help the veteran prove 
the claim; and if VA were to spend time developing such a 
claim, some other veteran's claim where assistance would be 
helpful would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller).  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Analysis

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 2002).  
An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been issued, a timely 
and properly completed VA Form 9 or correspondence containing 
the necessary information.  38 C.F.R. § 20.202 (2003).  Under 
pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2003); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  When an appeal is not 
perfected, a decision becomes final.  38 U.S.C.A. § 7105(c) 
(West 2002).  The appeal must be filed within a year of 
notice of the adverse rating action, or within 60 days of the 
issuance of the statement of the case, whichever is longer.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2003).

In May 1998, the RO denied service connection for PTSD, a 
sexually transmitted disease, partial hysterectomy secondary 
to sexually transmitted disease and loss of a creative organ; 
chronic fatigue syndrome; a back disorder; and light 
headedness, all as not well grounded.  The veteran contends, 
as noted in her response to the June 2004 letter from the 
Board, that she submitted a timely substantive appeal to all 
of these issues.  

The veteran was notified of the May 1998 decision and of her 
appellate rights by letter dated May 18, 1998.  She filed a 
notice of disagreement as to all five issues on May 7, 1999.  
The RO again denied the claims as not well grounded in 
September 1999 and the veteran again expressed disagreement 
in September 2000.  A statement of the case (SOC) addressing 
all five claims was issued on October 24, 2000.  Additional 
evidence was received on October 26, 2000.  On March 6, 2001, 
a supplemental statement of the case (SSOC) concerning the 
claims of service connection for PTSD and a back disorder was 
issued.  In her substantive appeal addressing the issue of 
service connection for PTSD received on April 2, 2001, the 
veteran stated:

Please defer the claim for service connection for 
chronic fatigue syndrome, back pain, partial 
hysterectomy, lightheadedness, and loss of 
creative organ.  Until I can establish service 
connection for PTSD based on sexual assault, I see 
no reason to develop my claim for my other 
disabilities that are related to this assault.  

The RO issued an SSOC denying all five claims on the merits 
on December 28, 2001.  On March 29, 2002, another VA Form 9 
was received which again only addressed the issue of service 
connection for PTSD.  In a statement dated March 15, 2004, 
the veteran's representative contends that the issues of 
service connection for a sexually transmitted disease; 
partial hysterectomy secondary to sexually transmitted 
disease and loss of a creative organ; chronic fatigue 
syndrome; a back disorder; and light headedness are on appeal 
before the Board.  

Following a review of the pertinent evidence, the Board has 
determined that the veteran has not submitted a timely 
substantive appeal as to the issues of service connection for 
a sexually transmitted disease; partial hysterectomy 
secondary to sexually transmitted disease and loss of a 
creative organ; chronic fatigue syndrome; a back disorder; 
and light headedness; and her claim is therefore denied.  The 
VA Form 9 received on April 2, 2001, was timely as to the 
PTSD claim but it was not a substantive appeal as to the 
remaining issues.  The veteran indicated that she wanted the 
other issues 'deferred' until she established her PTSD claim.  
Similarly, the March 29, 2002, VA Form 9 she only addressed 
the issue of service connection for PTSD.  As stated 
previously, an appeal consists of "a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal."  38 
C.F.R. § 20.200 (2003).  The veteran submitted a timely 
notice of disagreement; however, she did not submit a timely 
filed substantive appeal after the statement of the case had 
been issued as to any of the issues other than PTSD.  As 
such, the neither the April 2, 2001, VA Form 9 nor the March 
29, 2002, VA Form 9 was a timely substantive appeal as to the 
issues of service connection for a sexually transmitted 
disease; partial hysterectomy secondary to sexually 
transmitted disease and loss of a creative organ; chronic 
fatigue syndrome; a back disorder; and light headedness.  

The Statement of Accredited Representative in Appealed Case 
dated March 15, 2004, in which the veteran's representative 
contends that the issues of service connection for a sexually 
transmitted disease; partial hysterectomy secondary to 
sexually transmitted disease and loss of a creative organ; 
chronic fatigue syndrome; a back disorder; and light 
headedness are on appeal before the Board, could not be 
considered in lieu of a VA form 9 as it is not timely.  The 
veteran's August 2004 response to the Board's June 2004 
letter indicates that she wanted all issues addressed in the 
December 2001 SSOC to be on appeal; however, as there is no 
timely substantive appeal to an issue other than PTSD, the 
Board is without jurisdiction to address the claims on the 
merits.  38 C.F.R. § 20.200, 20.202, 20.302 (2003).  
Moreover, the veteran failed to file a request for an 
extension of time to file a substantive appeal, an option 
available to her under 38 C.F.R. § 20.303 (2003).  

There was no substantive appeal filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2003).  
The cover letter and VA Forms 4107 clearly informed the 
veteran of her need to file a substantive appeal and the 
deadline for doing so.  In fact, she did timely file an 
appeal for PTSD.  The Board thus finds that the veteran was 
properly provided notice of his appellate rights and there is 
no good cause for her failure to file a timely appeal.  
Absent a timely substantive appeal, an appeal was not 
perfected and the veteran's claims must be dismissed as to 
the issues of entitlement to service connection for a 
sexually transmitted disease, partial hysterectomy secondary 
to sexually transmitted disease and loss of a creative organ.


ORDER

The appeal, as to the issues of service connection for a 
sexually transmitted disease; partial hysterectomy secondary 
to sexually transmitted disease and loss of a creative organ; 
chronic fatigue syndrome; a back disorder; and light 
headedness, is dismissed.


REMAND

PTSD

Unfortunately, a remand is required in this case to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that she is afforded every possible 
consideration.

First, the claims file shows also that the veteran received 
relevant private treatment from Dr. Hobart Sewell and Dr. 
Vivian Huong in 1996 and/or 1997; however, it does not appear 
that her complete treatment records from these providers have 
been obtained.  Additionally, it is unclear as to whether the 
veteran's complete records from the Social Security 
Administration (SSA) have been obtained.  Accordingly, the RO 
should attempt to obtain these records on remand.  

Additionally, the veteran maintains that she had PTSD as the 
result of an attempted rape during service.  She initially 
claimed the assault occurred in February 1978, but currently 
maintains the assault took place in or around December 30, 
1977.  She claims that her transfer to another unit within 30 
days of the alleged assault, in addition to her fitness 
report and her seeking medical care around the same time, 
corroborates the assault consistent with the controlling VA 
regulations.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

With further respect to claims involving personal assault, 
controlling law provides that all available evidence must be 
carefully evaluated.  If the military records do not document 
that a personal assault occurred, as in this case, 
alternative evidence might still establish an in-service 
stressful incident.  Behavior changes that occurred at the 
time of the incident may indicate the occurrence of an in-
service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to):  (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the- 
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; (j) obsessive behavior such as overeating 
or undereating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship.  In 
personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician. 

The veteran claims that her transfer to a different command 
at the end of January 1978, within a short time following the 
alleged assault, in conjunction with her treatment for 
gynecological problems noted in her medical record, and her 
fitness report, reflect behavioral changes which support her 
claim.  She also notes that her primary relationship, her 
marriage, did not last very long, and she believes this to be 
further evidence consistent with the controlling VA 
guidelines.  Under these circumstances, a VA medical 
examination with an opinion would be helpful in determining 
whether the secondary evidence associated with the claims 
folder indicate the occurrence of an in-service personal 
assault.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that the duty to notify and assist 
has been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Ensure that the veteran 
has been notified of (1) the information 
and evidence not of record that is 
necessary to substantiate the claim, (2) 
the information and evidence that VA will 
obtain on her behalf, (3) the information 
and  evidence that she is expected to 
provide and (4) that she has been 
requested to provide any evidence in her 
possession that pertains to the claim.  

2.  The RO must make arrangements to 
obtain the veteran's records showing 
treatment for a psychiatric disorder from 
Drs. Hobart Sewell and Vivian Huong.

3.  The RO must make arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from SSA 
that were used in considering the 
veteran's claim for disability benefits.

4.  Then, the RO must schedule the veteran 
for a VA psychiatric examination to 
determine the correct diagnosis of any 
psychiatric disorder.  Prior to conducting 
the examination, the doctor should be 
provided with a copy of this remand and 
the veteran's claims folder and should 
review the veteran's history.  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation if indicated, is to 
be accomplished.  
The doctor must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM-IV.  If so, the 
doctor should specify the factors relied 
upon to support the diagnosis and the 
specific stressor which prompted the 
diagnosis.  The doctor should also review 
the veteran's service medical records, 
service personnel records, and the lay 
statements of record, and state whether 
they reflect any behavioral changes in the 
veteran consistent with being the victim 
of a sexual assault during service.  

5.  After conducting any additional 
indicated development the RO must 
readjudicate the claim of service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



